Name: Commission Regulation (EEC) No 1790/88 of 24 June 1988 derogating in respect of the opening weeks of the 1988/89 marketing year from the quality standards applicable to certain varieties of apples and pears
 Type: Regulation
 Subject Matter: plant product;  consumption;  technology and technical regulations
 Date Published: nan

 No L 158/20 Official Journal of the European Communities 25. 6. 88 COMMISSION REGULATION (EEC) No 1790/88 of 24 June 1988 derogating in respect of the opening weeks of the 1988/89 marketing year from the quality standards applicable to certain varieties of apples and pears the 1988 harvest marketed within the Community shall be : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1117/88 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas, under the quality standards for dessert apples and pears set out in the Annex to Commission Regula ­ tion (EEC) No 1641 /71 (3), as last amended by Regulation (EEC) No 1653/87 (4), the fruit must be developed to the point where further , ripening will enable it to attain the maturity appropriate to its varietal characteristics ; whereas the minimum sizes laid down by the standards render this requirement impossible to meet early in the marketing year in the case of some apple and pear varieties ; whereas larger minimum sizes should be fixed for a certain period ; Whereas the need for this derogation from the minimum sizes laid down in the quality standards may not arise everywhere in the Community ; whereas the Member States should therefore be empowered not to apply the derogation or to re-apply the standard earlier than the dates fixed in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (a) for apples of the George Cave variety, 60 mm until 7 August 1988 ; (b) for apples of the Grenadier variety, 70 mm until 7 August 1988 ; (c) for apples of the James Grieve and mutations (except the Red James Grieve variety) and Jamba varieties, 70 mm until 28 August 1988 and 65 mm from 29 August to 11 September 1988 ; (d) for apples of the Golden Delicious variety, 65 mm until 18 September 1988.; (e) for apples of the Gravensteiner and mutations varieties 70 mm until 11 September 1988 ; (f) for apples of the Cox's orange pippin variety and mutations, 70 mm until 25 September 1988 ; (g) for apples of the Worcester pearmain variety, 60 mm until 4 September 1988 ; (h) for apples of the Discovery variety, 70 mm until 14 August 1988 ; (i) for apples of the Tydeman's Early variety, 65 mm until 28 August 1988 ; (j) for apples of the Summerred variety, 65 mm until 18 September 1988 ; ' (k) for apples of the Red James Grieve varieties, 70 mm until 11 September 1988 ; (1) for apples of the Spartan variety, 65 mm until 25 September- 1988 ; (m) for apples of the Bramley Seedling variety, 80 mm until 11 September 1988 ; (n) for apples of the Katy variety, 60 mm until 28 August 1988 ; (o) for apples of the Elstar, Gloster 69, Ingrid Marie, Jona ­ gold and mutations varieties, 70 mm until 1 6 October 1988 ; (p) for apples of the Belle de Boskoop and mutations and Mutsu varieties, 70 mm and 75 mm until 13 November 1988 ; (q) for pears of the Dr Jules Guyot and Early Morettini Butter-pear varieties, 60 mm until 21 August 1988 ; (r) for pears of the Bon Chretien Williams variety, 60 mm until 11 September 1988 ; HAS ADOPTED THIS REGULATION : Article 1 1 . By way of derogation from Title III of the quality standards for dessert apples and pears contained in the Annex to Regulation (EEC) No 1641 /71 and subject to paragraph 2 below, the minimum size required of fruit of (') OJ No L 118, 20. 5. 1972, p. 1 . (2) OJ No L 107, 28 . 4. 1988 , p. 1 . 0 OJ No L 172, 31 . 7 . 1971 , p. 1 . h) OJ No L 153, 13 . 6 . 1987, p. 34. 25. 6. 88 Offieial Journal of the European Communities No L 158/21 (s) for pears of the Beurre Hardy and Alexandrine Douillard varieties, 60 mm until 9 October 1988 ; (t) for pears of the Louise Bonne d'Avranches variety, 55 mm until 2 October 1988 . However, Member States may decide, in the light of conditions peculiar to their home production, not to apply this derogation in respect of apples and pears harvested in their territory and marketed within the Community or to bring forward the date on which the derogation shall cease to apply. They shall without delay inform the other Member States and the Commission of such decision . 2. The derogation provided for in paragraph 1 shall not apply in respect of trade in dessert apples and pears with third countries. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1988 . For the Commission Frans ANDRIESSEN Vice-President